Citation Nr: 0306596	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  96-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to service connection for bilateral elbow 
disability.

2.  Entitlement to service connection for bilateral shoulder 
disorder.

3.  Entitlement to service connection for cellulitis of the 
left thigh.

4.  Entitlement to service connection for pulmonary 
tuberculosis.

5.  Entitlement to service connection for a left ear hearing 
loss disability.

6.  Entitlement to service connection for cardiovascular 
disease.

7.  Entitlement to service connection for venereal warts.

(Entitlement to service connection for diabetes mellitus and 
a genitourinary disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973, 
August 1974 to May 1981, and from April 1982 to October 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case has been returned to the Board subsequent to a 
December 1998 Board remand.

The Board is undertaking additional development with respect 
to the issues of service connection for diabetes mellitus and 
a genitourinary disorder pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  There is no medical evidence of current bilateral elbow 
disability.

3.  There is no medical evidence of current bilateral 
shoulder disability.

4.  There is no current evidence of a left thigh disability 
manifested by cellulitis, or any residuals there of, which is 
related to service.

5.  There is no competent evidence of active tuberculosis.

6.  The veteran does not have a left ear hearing loss.

7.  The veteran's currently diagnosed cardiovascular disorder 
is not shown to be related to active duty.

8.  The veteran's current venereal warts cannot be 
disassociated from his inservice symptomatology.


CONCLUSIONS OF LAW

1.  A chronic bilateral elbow disability was not incurred in 
active service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 
(West. 2002); 38 C.F.R. § 3.303 (2002).  

2.  A chronic bilateral shoulder disability was not incurred 
in active service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 
5107 (West. 2002); 38 C.F.R. § 3.303 (2002).  

3.  A chronic left thigh disability was not incurred in 
active service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 
(West. 2002); 38 C.F.R. § 3.303 (2002).  

4.  Pulmonary tuberculosis was not incurred in active 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West. 
2002); 38 C.F.R. § 3.303 (2002).  

5.  The criteria for service connection for a left ear 
hearing loss disability are not met.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. § 3.303, 
3.385 (2002)

6.  A cardiovascular disorder was not incurred in active 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West. 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2002).  

7.  Venereal warts were incurred during active military 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that service connection is 
warranted for various disorders that had their onset during 
service.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and a series of correspondence from the RO, 
provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claims including the requirements of the VCAA, to include 
what evidence the VA would obtain.  

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  The Board 
remanded this case in December 1998 for additional 
development including service medical records, VA 
examinations and opinions, as well as, private and VA 
clinical records.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.  Quartuccio v. 
Principi, 16 Vet. App. 182 (2002).

Factual Background

The service medical records from the veteran's initial period 
of service between that date between May 1971 and May 1973 
are unavailable.  

For the second period of service between August 1974 and May 
1981, he underwent examination in August 1974.  The veteran 
was considered clinically normal on the examination.  The 
veteran did not report a prior history of any clinical 
abnormalities.  The report reflects pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
5
15
LEFT
0
0
0
5
0

In September 1974, the veteran complained of tiredness.  He 
reported that he was placed on an increased iron diet the 
previous year because of low blood pressure.   The 
examination was within normal limits.  He was given 
multivitamins with iron.  

In April 1975 he complained of sharp pain the heart.  He 
complained of pain on palpation of the left breast.  The 
diagnosis was chest wall pain.  In May 1975, he complained of 
pain in the right shoulder area.  There were no objective 
findings.  

In November 1976 he was given Kwell lotion for scabies on his 
penis.  A small superficial chancre was noted on the base of 
his penis in December 1976.  

In January 1977 he complained of pain in the chest area.  In 
August 1977 he was treated for rash on the penis.  He 
continued receiving treatment for rashes on his penis 
throughout service.  

The veteran was treated for venereal warts between August and 
December 1982 and again in August 1985. 

In July and August 1986, the veteran was treated for 
cellulitis of the left lower leg for cellulitis.  The 
cellulitis was considered to be secondary to an insect bite.  

Medical records dated in January 1988 show that the veteran 
had a positive reaction to the tuberculin skin test (PPD).  
He underwent testing and was found not to have active 
tuberculosis.  Afterwards he underwent Isoniazid (INH) 
chemoprophylaxis for six months.  

In July 1988, the veteran received follow-up care for 
positive conversion test to TB PPD converter.  At that time 
it was noted that he completed his six-month INH therapy and 
his medication was ceased.  

In January 1989 clinical records noted that the veteran had a 
positive conversion test to TB in January 1988.  He began on 
INH and B-6 therapy in January 23rd but had not continued 
since his arrival at that command in June of the previous 
year.  The diagnostic assessment was PPD converter.  

The veteran received medical attention on several occasions 
during service for elbow and shoulder pain.  During follow-up 
for INH in March 1989, the veteran noted numbness, tingling, 
weakness and abdominal pain. He also noted decreased strength 
in his shoulders and elbows.  The diagnosis was subjective 
weakness and questionable medication side effects.  In April 
1989 he complained of upper extremity weakness, especially 
the right elbow.  There was tenderness over the lateral 
epicondyle.  The diagnostic assessment was lateral 
epicondylitis.  

In October 1989, the veteran complained of chest pain.  It 
was also noted that he had shoulder pain on exertion.  The 
diagnosis was musculoskeletal chest pain on the left.  

Between October and December 1990, the veteran complained of 
left arm and elbow pain.  The initial diagnosis was lateral 
epicondylitis.  Examination in December 1990 indicated that 
there was no tenderness and he had full range of motion.  The 
diagnosis was bicep tendonitis, probably due to heavy 
lifting.  

In March 1993, the veteran complained of a three-year history 
of left shoulder pain and swelling on heavy lifting and 
push-ups.  On examination there was no crepitus, pain, 
weakness or neurological deficit noted.  He had full range of 
motion of the shoulder and elbow.  The diagnosis was left 
shoulder pain.  

Prior to his separation, the veteran underwent a retirement 
examination in September 1993.  The veteran reported his 
medical history.  The examiner noted that a July 1993 
electrocardiograph (EKG) report noted marked sinus 
brachycardia with questionable left ventricular hypertrophy 
(LVH).  The report indicated that this could be a normal 
variant.  

At this examination, the veteran also reported left ear 
hearing loss.  The report reflects pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
5
5
LEFT
5
5
5
10
10

A private medical X-ray report dated in October 1994 noted 
that the veteran complained of chest pain and coughing.  The 
chest was considered normal.  

VA records show that in December 1993, the veteran complained 
of chest pain for the previous 6-7 years.  EKG revealed sinus 
bradycardia with sinus arrhythmia.  The report indicated that 
the minimal voltage criteria for LVH were reached, which may 
be normal variant.  A chest X-ray was considered normal.  

In conjunction with his claims the veteran underwent a series 
of VA examinations in June 1995.  On examination the heart 
rate was slightly decreased, rhythm and force was normal and 
no murmurs were detected.  The peripheral pulses were normal.  
The sitting pulse was 68.  The sitting blood pressure was 
108/62; recumbent blood pressure was10/82; and on standing 
the blood pressure was 125/88.  The respirations were 18.  
The musculoskeletal system was considered normal on 
examination.  The neurological examination was also within 
normal limits.  The pulmonary function tests revealed mild 
restrictive disease.  The EKG performed in May 1995 revealed 
sinus bradycardia with minimal ST depression.  X-rays of the 
right shoulder, chest, and elbows were normal.  The pertinent 
diagnoses included history of epicondylitis left elbow with 
normal X-rays; tuberculin converter with negative X-ray; 
history of left bicipital tendonitis; history of left 
popliteal cellulitis; and history of venereal warts.  

An audiology examination was also conducted.  The report 
reflects pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
5
LEFT
5
10
5
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner stated that the veteran's hearing was considered 
within normal limits.  

A private examination was conducted in April 1996.  The chest 
and musculoskeletal systems were considered normal.  

Private clinical records dated in October 2001 noted the 
presence of a wart-like lesion of the penis.  

In August 2002, the veteran was admitted to a private 
hospital for complaints of chest pain.  The diagnosis was 
acute anterior myocardial infarction in a patient with a 
history of uncontrolled noninsulin dependent diabetes 
mellitus, hyperlipidemia, hypertension , very noncompliant 
patient, cigarette smoker, and morbid obesity.  

Dr. Haddock conducted a VA examination in September 2002.  
Dr. Haddock noted the veteran's medical history.  On 
examination, there was a 2mm. flat wart on the dorsal shaft 
of the penis.  He also underwent heart and diabetes mellitus 
examination.  The diagnoses included diabetes mellitus with 
coronary artery disease, recent history of infarction and 
resulting in two-vessel stenting procedure, currently stable 
and hypertension.  The examiner commented that the veteran 
had EKG's during service that demonstrated ST elevation 
compatible with normal variant of early polarization.  The 
examiner was unable to find evidence of hypertension, heart 
disease or diabetes in the medical records.    

Criteria

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that the veteran's complete service medical 
records are unavailable.  Several attempts by the RO to 
locate service medical records pertinent to the veteran's 
claims for service connection have been unsuccessful.  The 
United States Court of Appeals for Veterans Claims (Court), 
in O'Hare v. Derwinski, 1 Vet. App. 365 (1991), held that the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
"heightened" where the service medical records are presumed 
destroyed.



Bilateral elbow disorders, bilateral shoulder disability, 
pulmonary tuberculosis, cellulitis left thigh, and left ear 
hearing loss

The veteran's problem with his claims for service connection 
for bilateral elbow disorder, bilateral shoulder disability, 
cellulitis of the left thigh, pulmonary tuberculosis, and 
left ear hearing loss, arises with the fact that there is no 
evidence of current disability.  He has provided no medical 
evidence to show current diagnoses of bilateral elbow 
disorder, bilateral shoulder, cellulitis of the left thigh 
disability, pulmonary tuberculosis, or left ear hearing loss.  
A grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.310.  

In regard to the claimed musculoskeletal disabilities of the 
elbows, shoulders and left thigh, service medical records do 
show treatment for bilateral epicondylitis, bilateral 
shoulder pain and cellulitis form an insect bite to the left 
thigh.  However, pathology of such a nature that would result 
in a chronic residual disability was not necessarily 
identified during the veteran's active duty service.  After 
treatment his symptoms abated and there were no reported 
residuals.  

Additionally, it is pointed out that no residual disorders 
were noted on examination at separation from service.  This 
is significant, in that it suggests that the veteran's 
inservice problems were acute and transitory in nature and 
resolved without residuals.  See, 38 C.F.R. § 3.303.  In 
fact, there are no current corresponding diagnoses of the 
claimed musculoskeletal disabilities of the elbows, shoulders 
and left thigh.

Concerning, active tuberculosis, the Board acknowledges that 
there was a positive PPD in January 1988; however, there was 
not a definite diagnosis of tuberculosis at that time.  The 
treatment with isoniazid (INH) was prophylactic.  As noted, 
there is no current diagnosis of tuberculosis.  

In regard to left ear hearing loss, at the VA examination, 
speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner reported that the 
veteran's left ear hearing was within normal limits.  The 
test results do not meet the regulatory definition for 
hearing loss for the left ear.  Moreover, the veteran has 
provided no medical evidence to show a current diagnosis of a 
left ear disability.  

In fact the only evidence of record that supports the 
veteran's contentions is his own assertions.  However, 
medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge, and require the 
knowledge and experience of a trained physician.  Because the 
veteran has no expertise in medical matters, he is not 
competent to make a diagnosis of his claimed disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Without proof 
of a present disorder, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Cardiovascular disorders

Hypertension is defined as persistently high arterial blood 
pressure.  Various criteria have been suggested, ranging from 
140 millimeter of mercury (mm. Hg) systolic and 90-mm. Hg 
diastolic to as high as 200-mm. Hg systolic and 110-mm. Hg 
diastolic.  Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1981).

The Board finds that the medical evidence is insufficient 
evidence to link a cardiovascular disorder to the veteran's 
service.  As noted above, the service medical records do not 
relate that the veteran was treated for diagnosed 
cardiovascular conditions during service or within a 
reasonable time thereafter.  Although sinus bradycardia was 
noted on an EKG conducted prior to retirement, as Dr. 
Haddock, pointed out, this is considered a normal variant.  
Moreover, Dr. Haddock reviewed the pertinent medical evidence 
and examined the veteran, and he concluded that there was no 
evidence of chronic cardiovascular disease during service.  
The Board places greater weight on the reports of the 
Dr. Haddock, due to the thorough review of the appellant's 
medical history, the discussion of the veteran's symptoms, 
and his expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 
70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993). 

Cardiovascular disease may be presumed to have been incurred 
in service if it is manifested to a degree of 10 percent or 
more during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, it cannot 
be presumed that the veteran's heart disease was incurred 
during his active military service.  The record does not show 
that his cardiovascular disease was manifested to a degree of 
10 percent or more during the first post service year.  He 
underwent VA examination in December 1993 and sinus 
bradycardia was noted; however, no chronic cardiovascular 
disorder was identified.  He also underwent VA examination in 
June 1995 and there was no evidence of heart disease.  The 
earliest evidence documenting heart disease is private 
treatment records compiled in August 2002.  The Board finds 
it significant that there was an extended period of time, 
approximately 8 years, between service discharge and the 
showing of this disability.  Cf. Mense v. Derwinski, 1 Vet. 
App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition

In summary, the evidence falls short in several areas and 
does not support a grant of service connection for a 
cardiovascular disorder.  As discussed above, the inservice 
symptoms did not result in a definitive diagnosis of a 
cardiovascular disorder.  Further, there is no probative 
evidence of cardiovascular disorder until approximately 8 
years subsequent to service discharge.  The Board finds that 
it would require excessive speculation to conclude that the 
veteran's cardiovascular disease had its onset during his 
military service.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a cardiovascular disorder.

Venereal warts

As noted, the veteran was treated during service for sexually 
transmitted diseases (STD) including venereal warts.  A VA 
examiner has indicated that the veteran does have a 2-mm. 
wart on the dorsal shaft of his penis.  While the VA 
physician did not specifically relate it to service, 
nonetheless, there is no probative evidence to suggest that 
the current diagnosis is not related to service.  Therefore, 
the Board finds that the VA physician's statement, together 
with the inservice diagnosis, at least places the evidence in 
equipoise.  With resolution of reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
venereal warts is warranted.  


ORDER

Service connection for bilateral elbow is denied.

Service connection for bilateral shoulder disorder is denied.

Service connection for cellulitis of the left thigh is 
denied.

Service connection for pulmonary tuberculosis is denied.

Service connection for a left ear hearing loss disability is 
denied.

Service connection for cardiovascular disease is denied.

Service connection for venereal warts is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

